Citation Nr: 1042694	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  07-03 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
nonservice-connected pension benefits in the amount of 
$26,096.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1946 to January 
1948.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Committee on Waiver and Compromises (Committee) in Milwaukee, 
Wisconsin, that denied entitlement to a waiver of the recovery of 
an overpayment of VA nonservice-connected pension benefits in the 
amount of $26,096.00.  The Veteran's claims file has since been 
transferred to the Regional Office (RO) in Chicago, Illinois.

While the Veteran initially requested a Board hearing pursuant to 
his January 2007 VA Form 9 (formal appeal), a signed Report of 
Information, dated December 28, 2009, noted that the Veteran 
withdrew his Board hearing request, as he was unable to travel.  
As such, his request for a hearing is deemed withdrawn.  While 
this report also noted that the Veteran no longer wished to be 
represented by The American Legion, the Board notes that the 
Veteran's chosen representative, Lori Lunsford, was not 
accredited to represent claimants in claims before VA.  As such, 
The American Legion remains the Veteran's representative with 
regard to his current appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's indebtedness in the amount of $26,096.00 was 
validly created.

2.  The Veteran is not shown to have committed fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment.

3.  VA provided nonservice-connected pension for regular aid and 
attendance, for which the Veteran has not provided proof of 
payment; any VA fault in the creation of this debt is outweighed 
by the fault of the Veteran.

4.  A waiver of repayment of this debt would result in unfair 
enrichment to the Veteran; recovery of this overpayment will not 
subject him to undue hardship sufficient to warrant a waiver of 
the debt.

5.  Recovery of the amount of the remaining debt in the 
calculated amount of $26,096.00 would not be against equity and 
good conscience.


CONCLUSIONS OF LAW

1.  There is a valid debt resulting from an overpayment of 
nonservice-connected pension benefits in the amount of 
$26,096.00.  38 U.S.C.A. § 5112(b)(2) (West 2002); 38 C.F.R. §§ 
3.501, 3.652(a) (2010).

2.  The criteria for waiver of recovery of this $26,096.00 
overpayment have not been met.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  However, the VCAA does not apply 
to the issue at hand.  See Barger v. Principi, 16 Vet. App. 132 
(2002); see generally Smith (Claudus) v. Gober, 14 Vet. App. 227, 
230 (2000).  The statute governing waiver claims, however, has 
its own notice provisions.  38 U.S.C.A. § 5302 (West 2002).  In a 
waiver claim, the payee must be notified of his right to dispute 
the debt and request a waiver of the debt with a description of 
the procedures for submitting the application.  The Veteran was 
sent proper notice of the overpayment debt in June 2006.  In 
addition, the Veteran is represented by a representative 
organization which is knowledgeable with respect to the 
controlling law and regulations.  According, the notice 
provisions with regard to this appeal have been met.

II. Waiver of recovery of an overpayment

Validity of the Debt

The preliminary issue of the validity of a debt is a threshold 
determination that must be made prior to a decision on a request 
for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. 
App. 430 (1991).

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962 (2010).  An 
overpayment may arise from virtually any benefits program 
administered pursuant to VA law, including pension, compensation, 
dependency and indemnity compensation, educational assistance 
benefits and subsistence allowance, insurance benefits, burial 
and plot allowances, clothing allowance, and automobile or other 
conveyance and adaptive equipment allowances.  See 38 C.F.R. § 
1.956(a) (2010).

In this case, the Veteran was in receipt of nonservice-connected 
pension benefits, for aid and attendance (day and nighttime 
care), from January 1, 2004 through April 30, 2006.  However, 
proof of payment has not been received to date for these 
expenses.  See Decision, July 2006.  It was determined that the 
amount owed by the Veteran was $26,096.00.

VA determined the amount of overpayment through the following 
calculation: the total paid out for nonservice-connected pension 
for aid and attendance ($932 per month), multiplied by 28 months 
of payment (January 2004 through April 2006).  Here, the Veteran 
has not provided proof of payment for these expenses.  
Accordingly, the Board concludes the overpayment in question is a 
valid debt because he received benefits (notably, additional 
compensation) to which he was not entitled.  See 38 U.S.C.A. § 
5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a) (2010).

Waiver of Overpayment

The Veteran seeks waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$26,096.00.  The Veteran asserts that the debt is not valid, and 
that collection of this debt would result in undue hardship.

While the Board has determined that the debt in question is 
valid, there shall be no recovery of overpayment of VA benefits 
if it is determined that recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962 
(2010).  The standard "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the exercise 
of the Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase "equity 
and good conscience" means arriving at a fair decision between 
the Veteran and the Government.

The Veteran requested a waiver of the recovery of the debt at 
issue.  He completed a June 2006 Financial Status Report (FSR) in 
which he indicated that he and his spouse received a combined 
gross monthly income of $2,146 from the Social Security 
Administration (SSA), with monthly expenses of $2,160.  He 
indicated that his assets consisted of $483 in cash, as well as a 
1999 Cadillac Deville worth $9,000.  The Veteran reported being 
unemployed.

The Veteran's request for a waiver of the overpayment was 
referred to the Committee.  In July 2006, the Committee 
considered the Veteran's claim for a waiver.  The Committee made 
a specific determination that there was no fraud, 
misrepresentation, or bad faith on the Veteran's part with 
respect to the creation of the overpayment at issue.  However, 
the Committee further determined that recovery of the overpayment 
of VA nonservice-connected pension benefits in the amount of 
$26,096.00 would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad faith 
on the Veteran's part with respect to the creation of the 
overpayment at issue, and, therefore, waiver is not precluded 
pursuant to 38 U.S.C.A. § 5302(a), in order to dispose of the 
matter on appeal, the Board must determine whether recovery of 
the indebtedness would be against equity and good conscience, 
thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 
C.F.R. §§ 1.963(a), 1.965(a) (2010).  The pertinent regulation in 
this case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances in 
a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  See 38 
C.F.R. § 1.965(a) (2010). 

In making this determination, consideration is given to the 
following elements, which are not intended to be all-inclusive: 
(1) fault of the debtor (where actions of the debtors contribute 
to the creation of the debt); (2) balancing of faults (weighing 
fault of the debtor vs. the fault of VA); (3) undue Hardship 
(whether collection would deprive the debtor or family of basic 
necessities); (4) defeat the purpose (whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended); (5) unjust enrichment (failure to make 
restitution would result in unfair gain to the debtor); and (6) 
changing position to one's detriment (reliance on VA benefits 
results in relinquishment of a valuable right or incurrence of a 
legal obligation).  See 38 C.F.R. § 1.965 (2010).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must consider 
all the specifically enumerated elements applicable to a 
particular case.  See Ridings v. Brown, 6 Vet. App. 544, 546 
(1994); Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If 
warranted, the Board may waive a portion of the debt.  See Jordan 
v. Brown, 10 Vet. App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative evidence 
as to any material issue, VA shall give the Veteran the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

As noted above, the Veteran received $932 per month for 28 months 
for nonservice-connected pension for aid and attendance.  
However, to date, VA has not received any documentation from the 
Veteran to demonstrate an expenditure for day and/or nighttime 
care at any point during the 28 months in question.  VA sent the 
Veteran correspondence on several occasions requesting proof of 
payment for his personal care.  To date, no such proof has been 
received.

In July 2006, the Committee denied the Veteran's request for a 
waiver of the indebtedness created by the overpayment of 
nonservice-connected pension benefits, finding that these 
overpaid funds increased the Veteran's assets, creating a 
financial gain at Government expense.  The Committee also found 
that repayment of this debt would not defeat the purpose of the 
benefit was intended for.  Change of position was not considered.  
In consideration of the standards of equity and good conscious, 
the Committee determined that these principles outweighed any 
claimed financial hardship.

The Board finds that the facts of this case do not reveal fraud, 
misrepresentation, or bad faith on the Veteran's part in the 
creation of the overpayment in question.  However, having 
established the lack of fraud, misrepresentation, or bad faith, 
the Board must now proceed to the question of whether the 
collection of the overpayment would be against "equity and good 
conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a) 
(2010).  As mentioned, pursuant to 38 C.F.R. § 1.965, the 
standard of equity and good conscience will be applied when the 
facts and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the Government's 
rights.  See 38 C.F.R. § 1.965(a).

The first and second elements pertain to the fault of the debtor 
versus the fault of VA.  The responsibility in the creation of 
the overpayment of benefits rests with the Veteran, inasmuch as 
it was due to his failure to submit any proof of payment for 
benefits which his award of nonservice-connected pension was 
intended to pay.  Had the Veteran submitted any proof of such 
payments, his debt would have been reduced by the corresponding 
amount.  Requiring proof of these medical expenses is not an 
onerous duty, and the Veteran's failure to submit such 
documentation of his medical expenses is not reasonable.  Thus, 
the Board finds that the Veteran bears primary fault in the 
creation of the overpayment at issue.

With respect to the third element, whether the Veteran would be 
subjected to undue hardship if the debt were recovered, the 
Veteran's June 2006 FSR showed a deficit of $14 per month, 
resulting from a combined income of $2,144, minus monthly 
expenses totalling $2,160.  However, in arriving at this amount, 
the Veteran took into account $283 per month that is owed on a 
personal loan, namely a car payment.  When the amount due monthly 
to this creditor is not considered, the Veteran's net monthly 
income actually exceed his monthly expenses by $269.  As the 
overpayment of pension benefits is a valid debt to the U.S. 
Government, there is no reason that the Veteran should not accord 
the Government the same consideration that he accords his other 
creditor.

The Board acknowledges the limited income of the Veteran and his 
spouse, in addition to the medical expenses which are likely 
being incurred during his reported treatment for prostate cancer.  
However, financial hardship alone is not sufficient to constitute 
undue hardship for VA purposes.  Undue hardship is defined as 
depriving the debtor or his family of basic necessities.  
38 C.F.R. § 1.965(a)(3).  Basic necessities constitute food, 
clothing, and shelter.  Ownership of an automobile is a 
convenience, not a basic necessity, and home ownership is not 
required to obtain shelter.  Thus, even if payment of this debt 
were to require the Veteran to sell his car and his house, it 
would not deprive him of basic necessities for VA purposes.  
Accordingly, while the Board is sympathetic to the significant 
financial hardships the Veteran will incur as a result of this 
debt, this factor alone is not sufficient to warrant a waiver of 
an otherwise valid debt.

The fourth element of equity and good conscience also fails to 
support the waiver of overpayment in this case.  Again, the 
fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits were 
intended.  Here, VA awarded nonservice-connected pension in order 
to provide aid and attendance.  The overpayment reflects that, 
although the Veteran received this additional income for a period 
of 28 months in order to pay for its intended purpose,  the 
Veteran has failed to provide proof of payment for these expenses 
or that such care has actually been rendered.  As the Veteran has 
not submitted any evidence that any part of the payment he 
received for nonservice-connected pension was actually spent on 
daytime and nighttime aid and attendance, the reduction of this 
benefit would not defeat the purpose for which the benefit was 
intended.

Also for consideration is whether a waiver of overpayment would 
cause "unjust enrichment."  Put another way, the Board must 
contemplate whether failure to make restitution would result in 
unfair gain.  Here, the Veteran clearly received assistance to 
which he was not entitled.  The Veteran received from VA a total 
of $26,096 specifically to assist him in paying for daytime and 
nighttime aid and attendance.  In the absence of any evidence 
that the Veteran has actually paid for daytime and nighttime aid 
and attendance, the Board cannot conclude that the monies given 
to the Veteran were spent for the purposes for which they were 
intended.  Accoringly, the Veteran would be unjustly enriched by 
waiver of the overpayment in this case.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the Veteran relinquishing a valuable right 
or incurring a legal obligation.  The Veteran has not claimed 
that he relinquished any right or incurred any legal obligation 
or that he relied upon VA to his detriment, nor is there any 
evidence of such.  Thus, this sixth element does not support the 
Veteran's request for a waiver of overpayment.

The record does not demonstrate any additional factors which 
should be considered in adjudicating the Veteran's claim for a 
waiver of the indebtedness, not has the Veteran identified any 
such factors.  After weighing all of the enumerated factors, the 
Board finds that total recovery of the overpayment does not 
violate the principles of equity and good conscience.  As 
discussed above, the Veteran is significantly at fault for 
creating the overpayment.  He was advised by VA that he needed to 
supply information to VA regarding proof of payment for aid and 
attendance.  In balancing the fault based on the circumstances in 
this case, the Veteran's fault was more significant.  While the 
Veteran's FSRs of record demonstrate little to no monthly 
expendable income, it has not been shown that recovery of the 
debt in reasonable monthly installments creates an undue hardship 
sufficient to warrant a waiver of the debt or defeats the purpose 
of his VA benefits.  In addition, waiver of the debt would result 
in his unjust enrichment and there is no evidence of detrimental 
reliance on his part.  In fact, there is no evidence of record to 
demonstrate that the Veteran actually received any medical care 
as a result of the VA payments in question.

In reaching the above conclusions, the Board has considered the 
Veteran's statements, in addition to the arguments of his 
representative.  However, his statements have not established 
financial hardship or demonstrated fault on the part of VA with 
respect to the overpayment.  Instead, the Veteran has made no 
effort to clarify the situation with VA and in this manner 
enabled the overpayment to occur.  Again, principles of equity 
and good conscience do not preclude recovery of the overpayment 
here.  As the preponderance of the evidence is against his claim, 
the "benefit-of-the-doubt" rule does not apply and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A debt was validly created by the overpayment of $26,096.00; the 
request for a waiver of indebtedness created by an overpayment of 
nonservice-connected benefits in the amount of $26,096.00 is 
denied.



____________________________________________
DAVID S. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


